DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 shown in Figs. 1, 2, 9 and 10 covering claims 1-4, 6 and 7 in the reply filed on July 29, 2022 is acknowledged.
Claims 5, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,717,784 to Johnson.
Regarding claim 1, the Johnson patent teaches a differential assembly, comprising: an input member 12 to which a drive torque is delivered; a first rotary shaft 25 and a second rotary shaft 27 extending coaxially while being allowed to rotate relatively to each other; and a differential mechanism that distributes the drive torque delivered to the input member to the first rotary shaft and the second rotary shaft, and that allows the first rotary shaft and the second rotary shaft to rotate at different speeds, wherein the differential mechanism comprises: a first gear 20 that is arranged around a common rotational axis of the first rotary shaft and the second rotary shaft to be rotated integrally with the first rotary shaft; a second gear 23 that is arranged around the common rotational axis to be rotated integrally with the second rotary shaft and to be rotated relatively to the first gear; a third gear 16 to which the drive torque is delivered from the input member, and that is arranged around the common rotational axis while being allowed to rotate relatively to the first gear and the second gear; a first eccentric gear 39 that is arranged around an eccentric axis offset from the common rotational axis to be meshed with the first gear; 76a second eccentric gear 41 that is arranged around the eccentric axis to be meshed with the second gear and to be rotated integrally with the first eccentric gear; a third eccentric gear 16 that is arranged around the eccentric axis to be meshed with the third gear and to be rotated integrally with the first eccentric gear and the second eccentric gear; and an eccentric member (this is interpreted as part 38) that is arranged around the common rotational axis to support the first eccentric gear, the second eccentric gear, and the third eccentric gear, such that the first eccentric gear, the second eccentric gear, and the third eccentric gear rotate around the eccentric axis and revolve around the common rotational axis, internal gears are employed as a set of the first gear, the second gear, and the third gear; external gears are employed as the set of the first eccentric gear, the second eccentric gear, and the third eccentric gear, the external gears engage with the internal gears from radially inner side, respectively, a gear ratio between the first gear and the first eccentric gear, a gear ratio between the second gear and the second eccentric gear, and a gear ratio between the third gear and the third eccentric gear are set to different values.  The Johnson patent states that the gears all have different values on page 2, lines 4-12 and 37-43.  See Fig. 1 and page 1, lines 60-112 and page 2, lines 1-60 in their entirety.
However, the Johnson patent lacks a specific teaching of a prime mover.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Johnson patent to have a prime mover, since the patent states that it is for a differential for a motor vehicle and motor vehicles are known to have prime movers, in order to provide the predictable result of providing power to the differential then to the wheels which is known in the art.
However, the Johnson patent lacks a specific teaching that a rotational speed of the first gear and a rotational speed of the 77second gear are reduced slower than a rotational speed of the eccentric member.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize to have a rotational speed of the first gear and a rotational speed of the 77second gear are reduced slower than a rotational speed of the eccentric member, first because the Johnson patent already as stated earlier has different ratios and that this configuration is possible with different ratios, and second, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,665,769 to Parsons teaches a two eccentric gear differential.
European Patent No. WO2015173628 to Baumann teaches a differential with three sun gears.
European Patent No. EP2544429 to Nomura et al. teaches a differential with eccentric gears.
Canadian Patent No. CA2443595 to Kabri teaches a differential with eccentric gears, but lacks a teaching that the eccentric gears all rotate together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655